Case 9:18-cv-80176-BB Document 510-6 Entered on FLSD Docket 05/18/2020 Page 1 of 2


                                                                           Page 1
                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA


             ------------------------------)
                                           )
                                           )
                                           )
             IRA KLEIMAN, as the personal )CASE NO:
             representative of the Estate )9:18-cv-80176-BB/BR
             of David Kleiman, and W&K Info)
             Defense Research, LLC         )
                                           )
                       Plaintiffs,         )
                                           )
             v.                            )
                                           )
                                           )
             CRAIG WRIGHT                  )
                                           )
                       Defendant.          )
                                           )
                                           )
             ------------------------------)



                                  Videotape Deposition of
                                    CRAIG STEVEN WRIGHT

                               On Thursday, 4th April 2019


                                  Taken at the offices of:

                                Boies Schiller Flexner LLP
                                  5 New Street Square,
                                     London EC4A 3BF

                               Reported by:      Paula Foley
Case 9:18-cv-80176-BB Document 510-6 Entered on FLSD Docket 05/18/2020 Page 2 of 2


                                                                         Page 126
        1                        THE WITNESS:     I always hoped.

        2    BY MR. FREEDMAN:

        3               Q.       Do you recall reaching out to

        4     Louis Kleiman in February 2014?

        5               A.       I do not remember the exact date, but

        6     some time around then, yes.

        7               Q.       I am handing you what we can mark as

        8     Plaintiff's Exhibit 2.

        9     (Plaintiff's Exhibit 2 marked for identification)

       10    This is docket entry 83-23.        Do you recognise the

       11    e-mail on the second half of page 2?

       12                        MS. MARKOE:    Objection.     You may answer.

       13                        THE WITNESS:     I recognise the printout of

       14     the e-mail.

       15    BY MR. FREEDMAN:

       16               Q.       And it says:     "Hello Louis, your son Dave

       17     and I are two of the three key people behind Bitcoin."

       18     Did you write that?

       19               A.       I typed that.

       20               Q.       Who is the third person?

       21                        THE WITNESS: Is it one of those things?

       22                        MS. MARKOE:    Okay.    Dr. Wright is not in

       23     a position to answer that question.          He will provide a

       24     fulsome explanation to the court in camera.

       25                        MR. FREEDMAN:     Do we know the basis for
